Citation Nr: 1030528	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected left knee disability prior to 
February 6, 2006, (exclusive of the period from July 28, 2003, to 
August 31, 2003, during which time a temporary total evaluation 
was assigned pursuant to 38 C.F.R. § 4.30), an evaluation in 
excess of 20 percent from February 6, 2006 to February 1, 2010, 
(exclusive of the period from December 11, 2008 to January 31, 
2010, during which time a temporary total evaluation was assigned 
pursuant to 38 C.F.R. § 4.30), and in excess of 30 percent 
beginning February 1, 2010, (exclusive of the period from March 
29, 2010, to May 1, 2011, during which time a temporary total 
evaluation was assigned pursuant to 38 C.F.R. § 4.30).  

2.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected right knee disability prior to 
September 1, 2004, (exclusive of the period from July 12, 2004 to 
August 31, 2004, during which time a temporary total evaluation 
was assigned pursuant to 38 C.F.R. § 4.30), in excess of 20 
percent from September 1, 2004, to May 1, 2007, (exclusive of the 
periods from July 29, 2005 to September 30, 2005, and from March 
27, 2006, to April 30, 2007, during which time a temporary total 
evaluation was assigned pursuant to 38 C.F.R. § 4.30), and in 
excess of 30 percent beginning May 1, 2007.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for nephrolithiasis.  

4.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected right 
total knee replacement to include scarring.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for (1) 
osteoarthritis, left knee, and (2) nephrolithiasis.  The RO 
assigned a 10 percent rating for each disability effective August 
24, 2001.  

In a November 2006 rating decision, the RO increased the 
evaluation of the service-connected left knee disability to 20 
percent, effective February 6, 2006.  In September 2003, February 
2009, and April 2010 rating decisions, the RO awarded 
convalescent ratings under 38 C.F.R. § 4.30 for the service-
connected left knee disability.  In the April 2010 rating 
decision, the RO recharacterized the service-connected left knee 
disability as left total knee arthroplasty (TKA).  

In a December 2004 rating decision, the RO increased the 
evaluation of the service-connected nephrolithiasis from 
noncompensable to 10 percent, effective August 24, 2001, the date 
of the Veteran's original claim of service connection.  

Also on appeal is a February 2004 RO rating decision that awarded 
service connection for right knee chondromalacia with 
osteoarthritis and assigned a 10 percent evaluation effective 
October 9, 2003.  In an August 2005 rating decision, the RO 
assigned a 20 percent evaluation effective September 1, 2004.  In 
an April 2006 rating decision, the RO assigned a 30 percent 
evaluation effective May 1, 2007.  In September 2004, November 
2005, and April 2006 rating decisions, the RO assigned 
convalescent ratings under 38 C.F.R. § 4.30 for the service-
connected right knee disability.  In the April 2006 rating 
decision, the RO recharacterized the service-connected right knee 
disability as right TKA.  

Although the RO increased the evaluations of the service-
connected disabilities at various time during the course of the 
appellate period, the RO did not assign a maximum schedular 
rating for any disability at any time.  As a claimant is presumed 
to be seeking the maximum available benefit for a given 
disability, the claims for higher ratings, as reflected on the 
title page, remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Also, as the rating claims before the Board involve requests for 
higher initial rating following the grants of service connection, 
the Board has characterized the issues according to the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-connected).  

In November 2009, the Veteran requested a hearing before the RO's 
Decision Review Officer (DRO).  The Veteran, however, 
subsequently withdrew his DRO hearing request, and requested a 
Board hearing in lieu of a DRO hearing.  He has not subsequently 
renewed his request for a DRO hearing.  Thus, the Board finds 
that the request to testify at a DRO hearing has been withdrawn.  
See 38 C.F.R. §§ 3.103, 20.1507.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in March 2010.  A transcript of the 
hearing has been associated with the claims file.  Following the 
last RO adjudication (in a July 2009 supplemental statement of 
the case (SSOC) and during the Board hearing, the Veteran 
submitted additional evidence in support of his claims.  The 
Veteran has also submitted a waiver of initial RO jurisdiction 
over this evidence.  The Board has, accordingly, accepted the 
additional evidence for inclusion into the record on appeal.  See 
38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for a gastrointestinal disorder 
secondary to pain medication was raised during the March 2010 
Board hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Thus, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of (1) service connection for a right ankle disorder, 
and (2) entitlement to a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected left knee symptomatology is shown to 
more nearly approximate dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint prior to February 6, 2006, exclusive of the temporary total 
(100 percent) ratings assigned under 38 C.F.R. § 4.30.  

2.  For the period from February 6, 2006, to February 1, 2010, 
the service-connected left knee symptomatology is not shown to 
have been productive of more dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, exclusive of the temporary total (100 percent) ratings 
assigned under 38 C.F.R. § 4.30.  

3.  The service-connected left knee symptomatology is shown to 
more nearly approximates TKA manifested by severe painful motion 
and weakness of the left knee from February 1, 2010 until March 
29, 2010, exclusive of the temporary total (100 percent) ratings 
assigned under 38 C.F.R. § 4.30.  

4.  The service-connected right knee disability is shown to have 
been productive of a disability picture that more nearly 
approximates moderate recurrent subluxation prior to September 1, 
2004; by severe subluxation from September 1, 2004, to April 30, 
2007; and by more TKA with severe painful motion and weakness 
beginning May 1, 2007, exclusive of the temporary total (100 
percent) ratings assigned under 38 C.F.R. § 4.30.  

5.  The service-connected nephrolithiasis is not shown to have 
been manifested by more than only an occasional attack of colic, 
not infected and not requiring catheter drainage.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
evaluation, but not more, for the service-connected left knee 
disability are met prior to February 6, 2006, exclusive of the 
temporary total (100 percent) rating assigned under 38 C.F.R. 
§ 4.30.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 
5263 (2009).    

2.  The criteria for the assignment of a rating in excess of 20 
percent for the service-connected left knee disability from 
February 5, 2006 to February 1, 2010, are not met, exclusive of 
the temporary total (100 percent) rating assigned under 38 C.F.R. 
§ 4.30. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 
5263 (2009).    

3.  The criteria for the assignment of a 60 percent evaluation, 
but not more, for the service-connected left knee disability are 
met beginning February 1, 2010, exclusive of the temporary total 
(100 percent) rating assigned under 38 C.F.R. § 4.30.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including 
Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 5263 (2009).    

4.  The criteria for the assignment of an initial 20 percent 
evaluation, but not more, for the service-connected right knee 
disability prior to September 1, 2004, are met, exclusive of the 
temporary total (100 percent) rating assigned under 38 C.F.R. 
§ 4.30.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 
5263 (2009).    

5.  The criteria for the assignment of a 30 percent rating, but 
not more, for the service-connected right knee disability from 
September 1, 2004 to May 1, 2007, are met, exclusive of the 
temporary total (100 percent) rating assigned under 38 C.F.R. 
§ 4.30.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 
5263 (2009).    

6.  The criteria for the assignment of a 60 percent rating, but 
not more, for the service-connected right knee disability 
beginning May 1, 2007, are met, exclusive of the temporary total 
(100 percent) rating assigned under 38 C.F.R. § 4.30.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including 
Diagnostic Codes 5003, 5256, 5257, 5259, 5260, 5261, 5263 (2009).    

7.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected nephrolithiasis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.115b including Diagnostic Code 7508 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection for a left knee 
disability, nephrolithiasis, and a right knee disability.  Courts 
have held that once service connection is granted a claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims herein decided.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has identified, 
and the file does not otherwise indicate, that any other VA or 
non-VA medical providers have additional pertinent records that 
should be obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded several VA examinations, most 
recently in June 2009 to evaluate the severity of the service-
connected right knee disability and nephrolithiasis, and in May 
2007 to evaluate the severity of the service-connected left knee 
disability.  The Board finds that the VA examinations are 
adequate because they were based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because they describe the service-
connected left knee, right knee, and nephrolithiasis disabilities 
in detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Although 
the Veteran has not asserted that his service-connected symptoms 
have increased in severity since the last evaluations, the Board 
points out that the record contains extensive treatment records 
describing the severity of the service-connected disabilities in 
detail since the time of the last VA examinations.  The Board 
accordingly finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence in support of his claims.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, although the RO hearing officer and VLJ during the hearings 
did not explicitly note the bases of the prior determinations or 
note the elements of the claim that were lacking to substantiate 
the Veteran's claim for a higher rating, the Veteran's 
representative demonstrated actually knowledge of this 
information.  The representative's questions specifically 
elicited responses designed to show that the Veteran met the 
requirements for the next higher rating for the service-connected 
right and left knee disabilities, and the service-connected 
nephrolithiasis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Moreover, the AVLJ 
asked specific questions directed at identifying whether the 
Veteran had symptoms meeting the schedular criteria for higher 
ratings.  Accordingly, the Veteran is not shown to be prejudiced 
on this basis.   

The AVLJ did not specifically seek to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  Nonetheless, this was not necessary, 
because the Veteran's service representative repeatedly asked him 
(in relation to each claim) where he received all treatment.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the RO hearing officer and VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  

II.  Analysis

The Veteran is seeking higher initial ratings for his service-
connected left knee disability, right knee disability, and 
nephrolithiasis.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective dates for the award of service connection for 
these disabilities.  The Board's adjudication of these claims 
accordingly satisfies the requirements of Hart.  

A.  Knees

Evaluations of the knee are assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The 
schedular are as follows:

Under Diagnostic Code 5257, which concerns "other impairments 
of" the knees, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of the knee; a 20 
percent evaluation is assigned for moderate recurrent subluxation 
or lateral instability of the knee; and a 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion 
of the leg, a noncompensable (zero percent evaluation) is 
assigned for flexion limited to 60 degrees; a 10 percent 
evaluation is assigned for flexion limited to 45 degrees; a 20 
percent evaluation is assigned for flexion limited to 30 degrees; 
and a 30 percent evaluation is assigned for flexion limited to 15 
degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned for 
extension limited to 5 degrees; a 10 percent evaluation is 
assigned for extension limited to 10 degrees; a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 30 
percent evaluation is assigned for extension limited to 20 
degrees; a  40 percent evaluation is assigned for extension 
limited to 30 degrees; and a 50 percent evaluation is assigned 
for extension limited to 45 degrees.

Separate knee evaluations under these three Diagnostic Codes may 
be assigned when specific symptoms are shown.  See VAOPGCPREC 23-
97; see also VAOPGCPREC 9-98.

Under Diagnostic Code 5256 (ankylosis of the knee), a 30 percent 
rating is assigned for ankylosis with favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned for ankylosis in flexion between 
10 and 20 degrees.  A 50 percent rating is assigned ankylosis in 
flexion between 20 degrees and 45 degrees.  The maximum rating, 
60 percent, is assigned for extremely unfavorable ankylosis, with 
flexion at an angle of 45 degrees or more.  Under Diagnostic Code 
5258, a maximum 20 percent evaluation is assigned for dislocated 
semilunar cartilage, with frequent episodes of "locking," pain, 
and effusion into the joint and under Diagnostic Code 5259, a 
maximum 10 percent evaluation is assigned for symptomatic removal 
of semilunar cartilage.  

Under Diagnostic Code 5262 (impairment of the tibia and fibula) a 
10 percent rating is assigned for malunion with slight knee or 
ankle disability.  A 20 percent rating is assigned for moderate 
knee or ankle disability.  A 30 percent rating is assigned for 
malunion with marked knee or ankle disability.  The maximum 
rating, 40 percent, is assigned for nonunion with loose motion, 
requiring a brace.  Under Diagnostic Code 5263, a maximum 10 
percent rating is assigned for genu recurvatum, acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated. 

Prosthetic replacement of knee joint is rated under the schedular 
criteria of Diagnostic Code 5055, which provides that a minimum 
30 percent rating is assigned for a prosthetic replacement of the 
knee joint.  For a prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or limitation of 
motion, the disability is rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula).  A 60 percent 
evaluation is assigned for a prosthetic replacement of the knee 
joint with chronic residuals consisting of severe painful motion 
or weakness in the affected extremity.  The highest evaluation, 
100 percent, is assigned for one year following the implantation 
of the prosthesis. 

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will greatly 
assist the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  Diagnostic Code 5010 provides that traumatic arthritis is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the basis 
of limitation of motion of the joint affected.  

1.  Evaluation of the Service-connected Left Knee 

August 24, 2001 to February 5, 2006

The Veteran is seeking an evaluation higher than 10 percent 
during the period prior to February 6, 2006, exclusive of the 
period from July 28, 2003, to August 31, 2003, during which time 
a temporary total evaluation was assigned pursuant to 38 C.F.R. § 
4.30.  The RO, in the March 2003 rating decision, assigned a 10 
percent evaluation under Diagnostic Code 5010 on the basis of 
painful or limitation or motion for osteoarthritis of the left 
knee.  

In comparing the Veteran's symptoms during this period to the 
rating criteria, the Board finds that the service-connected left 
disability picture more nearly resembles the criteria for the 
assignment of a 20 percent evaluation.  

In particular, under Diagnostic Code 5258 (dislocated semilunar 
cartilage), the evidence shows that the Veteran complained of 
pain throughout this period, and during a January 2002 VA 
examination, he complained of a clicking sound.  A private (non-
VA) magnetic resonance imaging scan (MRI) in March 2003 revealed 
swelling, arthritis, and decreased volume of the medial meniscus 
with tear of the posterior horn of the medial meniscus.  The 
Veteran underwent arthroscopic surgery with partial medial 
meniscectomy in July 2003.  He was assigned a temporary total 
(100 percent) evaluation pursuant to 38 C.F.R. § 4.30, for the 
convalescent period from July 28, 2003, to August 31, 2003.  
Subsequent examinations in December 2003 and March 2005 revealed 
crepitus, though there was no effusion.  A January 2006 VA X-ray, 
however, showed chondromalacia; medial meniscus degeneration; and 
arthritis.  A February 2006 VA treatment note shows that the 
Veteran had effusion, but no locking.  In light of this evidence, 
the Board finds that the initial disability picture more nearly 
approximates dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, 
consistent with a 20 percent evaluation under Diagnostic Code 
5258.  

The evidence does not otherwise show that a higher or separate 
rating is assignable during this period.  First, there is no 
indication of compensable limitation of flexion or extension 
(under Diagnostic Codes 5260 and 5261).  Rather, the Veteran 
underwent a VA examination in January 2002, during which his 
flexion was to 120 degrees and extension was to 0 degrees.  (The 
VA examiner noted that there was pain on motion, but the examiner 
did not indicate to what degree range of motion was limited due 
to pain.)  Similar ranges of motion were found during a December 
2003 VA examination (0 to 125 degrees); a private July 2004 
evaluation (-7 to 95 degrees); a December 2004 VA examination (0 
to 140 with no further limitation of motion due to repetitive 
movement causing additional pain, fatigue, weakness and lack of 
endurance, but no further limitation of motion); an August 2005 
private evaluation (-1 to 136 degrees); and during a VA treatment 
in February 2006 (5 to 130 degrees).  

There is also no evidence showing recurrent subluxation or 
lateral instability during this period.  In fact, on VA 
examination in January 2002, the Veteran did not report any 
subluxation or instability, and the VA examiner found no such 
symptoms on physical examination.  A December 2003 VA examination 
revealed crepitation, but negative Drawer's sign test and no 
misalignment.  During a December 2004 VA examination, the Veteran 
complained of "considerable" pain and needing to use a knee 
brace approximately once per week.  The VA examiner, however, 
noted that the Veteran did not describe weakness, instability, or 
giving way, and he otherwise had no episodes of dislocation or 
recurrent subluxation.  Plus, according to the December 2004 VA 
examiner, X-rays showed arthritis, but no dislocation or 
subluxation.  A private disability evaluation in March 2005 
likewise revealed no instability.  Finally, during VA treatment 
in February 2006, the Veteran reported increased pain despite 
several surgeries and using medial off-loader knee braces, but he 
had no locking or catching.  On physical examination Lachmann's, 
anterior and post drawer tests were negative, and the patella 
tracked normally.  The assessment was medial compartment 
arthritis and genu varum.  

Accordingly, a higher evaluation, to include separate evaluations 
under Diagnostic Codes 5257, 5260, and 5261, is not warranted 
prior to February 6, 2006.  

Finally, there is no indication ankylosis or impairment of the 
tibia and fibula.  Accordingly, a higher evaluation is not 
warranted under Diagnostic Codes 5256 or 5262.  A higher 
evaluation is also not assignable during this period under 
Diagnostic Codes 5259 (removal of semilunar cartilage) or 5253 
(genu recurvatum) as a rating higher than 20 percent is not 
available under these Diagnostic Codes.  38 C.F.R. § 4.71a.  
Plus, a separate evaluation is not assignable under the 
Diagnostic Codes as this would amount to impermissible 
pyramiding.  See 38 C.F.R. § 4.14.

In summary, a 20 percent evaluation, but not higher, is 
assignable for the service-connected left knee for the staged 
rating period prior February 6, 2006.

February 6, 2006, to February 1, 2010

The Veteran is also seeking an evaluation higher than 20 percent 
for the service-connected left knee disability during the period 
from February 6, 2006 to February 1, 2010, exclusive of the 
period from December 11, 2008 to January 31, 2010, during which 
time a temporary total evaluation was assigned pursuant to 38 
C.F.R. § 4.30.  

In comparing the Veteran's symptoms during this period to the 
rating criteria, the Board finds that an evaluation in excess of 
20 percent is not warranted.  First, the evidence does not show 
limitation of motion meeting the schedular criteria for a higher 
evaluation.  Rather, range of motion testing during an April 2006 
VA examination revealed flexion to 113 degrees and extension to 0 
degrees.  There was pain and stiffness, but no fatigue, weakness, 
incoordination, or additional limitation of motion on repetitive 
use.  Similarly, range of motion was from 0 to 135 degrees during 
a May 2007 VA examination with no pain.  During a private 
evaluation two weeks later in May 2007, the left knee had range 
of motion from 0 to 130 degrees.  Then, the range of motion 
during a June 2007 private independent medical evaluation was 
from 0 to 125 degrees.  During private treatment in October 2008, 
the Veteran had extension "just short of full" and flexion to 
110 degrees.  

In light of this evidence showing that the Veteran does not meet 
the schedular criteria for a compensable rating for the left knee 
under either Diagnostic Code 5260 or 5261, an evaluation higher 
than 20 percent is not warranted, to include separate 
evaluations, during this period on the basis of limitation of 
motion (under Diagnostic Codes 5260 or 5261).  

Likewise, the evidence does not show more than "slight" 
instability of the knee during this period.  In particular, the 
April 2006 VA examination shows that the Veteran complained of 
increased left knee pain and crepitus (grinding).  He also wore a 
neoprene sock for support "on occasion."  Likewise, during the 
June 2007 private independent medical evaluation, the Veteran 
reported that his knee would give out.  Finally, during a private 
evaluation two days later in October 2008, the left knee was 
found to have mechanical axis malalignment (for which the Veteran 
had a TKA shortly thereafter).  Accordingly, although this 
evidence indicates that the Veteran experienced some instability 
of the left knee during this period, the instability is not shown 
to be more than "slight."  Therefore, an evaluation higher than 
the current 20 percent is not warranted under Diagnostic Code 
5257.  Likewise, separate evaluations are not assignable under 
Diagnostic Code 5257 and Diagnostic Code 5258, because this would 
represent impermissible pyramiding.  See 38 C.F.R. § 4.14.  

There is also no indication ankylosis or impairment of the tibia 
and fibula, under Diagnostic Codes 5256 or 5262, and a higher 
evaluation is not assignable during this period under Diagnostic 
Codes 5259 (removal of semilunar cartilage) or 5253 (genu 
recurvatum) as a rating higher than 20 percent is not available 
under these Diagnostic Codes.  See 38 C.F.R. § 4.71a.  Plus, a 
separate evaluation is not assignable under the Diagnostic Codes 
as this would amount to impermissible pyramiding.  See 38 C.F.R. 
§ 4.14.

For these reasons, a rating higher than the currently assigned 20 
percent is not warranted during rating period from February 6, 
2006 to February 1, 2010, exclusive of the period from December 
11, 2008 to January 31, 2010, during which time a temporary total 
evaluation was assigned pursuant to 38 C.F.R. § 4.30.  

February 1, 2010, to March 29, 2010

The Veteran is also seeking a rating higher than 30 percent for 
the period from February 1, 2010, until March 29, 2010, after 
which time a temporary total evaluation is assigned pursuant to 
38 C.F.R. § 4.30.  The RO assigned the 30 percent rating in an 
April 2010 rating decision on the basis of Diagnostic Code 5055, 
which provides a minimum 30 percent evaluation for a prosthetic 
replacement of the knee joint.  See 38 C.F.R. § 4.71a.  

The Board points out that the evidence during this time period is 
limited.  The Board finds, however, that the service-connected 
symptomatology more nearly approximates the criteria for 
assignment of a 60 percent rating under Diagnostic Code 5055.  In 
particular, a January 2010 VA evaluation, which occurred shortly 
before this staged rating period, shows that the Veteran 
complained of "significant" pain.  Physical examination showed 
laxity; range of motion was 0 to 120 degrees.  X-rays revealed 
lateral femoral condyle lifted off the tibial component.  The 
assessment was likely malaligned total knee components.  
Likewise, during the March 2010 Board hearing, the Veteran 
testified that his knee has been extremely painful with daily 
instability following his left TKA.  In light of this evidence 
showing that the Veteran has severe painful motion and weakness 
of the left knee, the Board finds that a 60 percent evaluation is 
assignable from February 1, 2010 to March 29, 2010, under 
Diagnostic Code 5055.  As 60 percent rating is the maximum 
rating, an evaluation higher than 60 is not available.  

In conclusion, the Board finds that an initial 20 percent rating 
higher is assignable for the service-connected left knee for the 
rating period prior to February 6, 2006.  A rating higher than 20 
percent from February 6, 2006 to February 1, 2010, is not 
warranted, except that a separate 10 percent rating is assignable 
under Diagnostic Code 5257, on the basis of slight recurrent 
subluxation.  Finally, a 60 percent rating beginning February 1, 
2010 (exclusive of the periods during which a temporary total 
evaluation was assigned pursuant to 38 C.F.R. § 4.30 for 
convalescence), is warranted.  Except as assigned, "staged 
ratings" are not warranted because the schedular criteria for a 
higher rating were not met at any time during the rating periods 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

2.  Evaluation of the Service-connected Right Knee

October 9, 2003, to August 31, 2004

The Veteran is seeking an initial evaluation higher than 10 
percent for the service-connected right knee disability prior to 
September 1, 2004, exclusive of the period from July 12, 2004 to 
August 31, 2004, during which time a temporary total evaluation 
was assigned pursuant to 38 C.F.R. § 4.30.  The RO granted 
service connection for right knee chondromalacia with 
osteoarthritis in a February 2004 rating decision.  They assigned 
a 10 percent evaluation under Diagnostic Code 5012, based on 
limitation of motion due to arthritis.  

Based upon review of the evidence during this period, the Board 
finds that the service-connected symptomatology more nearly 
approximates assignment of a 20 percent rating under Diagnostic 
Code 5257.  In particular, X-rays performed as part of a December 
2003 VA examination revealed "mild" lateral subluxation with 
joint effusion found on X-ray.  During private treatment in May 
2004, the Veteran complained of pain, clicking, grinding, and 
locking with pain and soreness over the medial joint line.  
Moreover, in light of his symptoms, the Veteran in July 2004 
underwent arthroscopy; partial lateral meniscectomy; debridement 
of the medial femoral condyle and microfracture medial femoral 
condyle; and debridement of the trochlea, patella, and lateral 
tibial plateau.  The Board finds that these symptoms more nearly 
approximate moderate recurrent subluxation.  Accordingly, a 20 
rating is assignable under Diagnostic Code 5257.  

Otherwise, an evaluation higher than 20 percent is not warranted 
because the evidence does not show that the schedular criteria 
for a compensable rating were met under either Diagnostic Code 
5260 or 5261.  The pertinent evidence during this period consists 
of a VA examination performed in December 2003, during which 
range of motion testing revealed flexion to 115 degrees without 
pain, but with crepitation, and extension to 0 degrees (the 
examiner wrote "left knee," but provided separate range of 
motion findings for the left knee).  

Also, the record shows no indication of ankylosis or impairment 
of the tibia and fibula.  Therefore, a rating is not assignable 
under either Diagnostic Code 5256 or 5262.  Furthermore, a higher 
evaluation is not warranted during this period under Diagnostic 
Codes 5259 (removal of semilunar cartilage) or 5253 (genu 
recurvatum), because a rating higher than 20 percent is not 
available under these Diagnostic Codes.  38 C.F.R. § 4.71a.  
Finally, a separate evaluation is not assignable under these 
Diagnostic Codes as this would amount to impermissible 
pyramiding.  See 38 C.F.R. § 4.14.

In summary, an initial 20 percent rating, but not higher, is 
warranted for the service-connected right knee disability prior 
to September 1, 2004.  

September 1, 2004, to April 30, 2007

For the period from September 1, 2004 to April 30, 2007, the 
Veteran is seeking an evaluation higher than 20 percent, 
exclusive of the periods from July 29, 2005, to September 30, 
2005, and from March 27, 2006 to April 30, 2007, during which 
time a temporary total evaluation was assigned pursuant to 38 
C.F.R. § 4.30.  The RO assigned the 20 percent evaluation in an 
August 2005 rating decision on the basis that the evidence showed 
a "slight" reduction in range of motion testing, plus 
additional pain, fatigue, weakness, lack of endurance, and a 
limp.  

The Board finds upon review of the evidence that the service-
connected right knee symptoms more nearly approximate assignment 
of a 30 percent rating during this period under Diagnostic Code 
5257.  In particular, during a March 2005 private disability 
evaluation, the Veteran reported using orthotics.  Physical 
examination revealed lateral deviation of the right knee 
approximately 7 degrees and mild crepitus, but there was no 
effusion or instability.  During a July 2005 private evaluation, 
there was locking, catching, popping, grinding, and a sense of 
instability.  Subsequently, the Veteran under arthroscopic 
partial medial meniscectomy, and arthroscopic chondroplasties 
lateral compartment, patellofemoral compartment, in July 2005.  
On follow-up in October 2005, the Veteran complained of increased 
right knee pain; a physical examination showed minimal effusion 
and palpable crepitus.  Also, during VA treatment in February 
2006, the Veteran complained of increased pain despite several 
surgeries and use of medial off-loader knee braces.  In light of 
this evidence, which shows that the Veteran wore a knee brace 
during this period and complained of a sense of instability, the 
Board finds that the right knee symptomatology more nearly 
approximate severe symptoms under Diagnostic Code 5257.  
Accordingly, a 30 percent evaluation is warranted during this 
rating period.  

Otherwise, a rating higher than 30 percent is not warranted 
during this rating period.  First, the evidence does not show 
limitation of flexion or extension meeting the criteria for a 
higher (or separate) evaluation.  During a December 2004 VA 
examination, range of motion testing revealed flexion to 130 
degrees with pain, and extension to -5 degrees, and there was 
mild fatigability and lack of endurance, but no objective 
evidence of painful motion.  In February 2006, range of motion 
testing showed flexion to 130 degrees and extension to 5 degrees.  
Then in November 2005, range of motion testing revealed flexion 
to 115 degrees and extension to 0 degrees.  This evidence shows 
that a compensable evaluation is not assignable on the basis of 
limited motion.

A higher rating is not otherwise warranted during this period.  
First, the record shows no indication of ankylosis or impairment 
of the tibia and fibula.  Therefore, a rating is not assignable 
under either Diagnostic Code 5256 or 5262.  Furthermore, a higher 
evaluation is not warranted during this period under Diagnostic 
Codes 5258 (dislocated semilunar cartilage); 5259 (removal of 
semilunar cartilage); or 5253 (genu recurvatum), because an 
evaluation higher than 30 is not available under these Diagnostic 
Codes.  38 C.F.R. § 4.71a.  Finally, a separate evaluation is not 
assignable under these Diagnostic Codes as this would amount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board points out that the Veteran underwent a right TKA in 
March 2006, for which he was assigned a temporary total (100 
percent) evaluation pursuant to 38 C.F.R. § 4.30, for the 
convalescent period from March 27, 2006 to April 30, 2007.  
Accordingly, a higher evaluation is not assignable during this 
period.  

For these reasons, the Board finds that a higher 30 percent 
rating, but not higher, is warranted the period from September 1, 
2004, to April 30, 2007.  

May 1, 2007 - Present

The Veteran is also seeking a rating higher than 30 percent for 
the period beginning May 1, 2007.  In an April 2006 rating 
decision, the RO recharacterized the right knee disability as 
residuals of right TKA, and assigned the 30 percent evaluation 
under Diagnostic Code 5055.

The Board finds, upon review, that the Veteran's symptomatology 
beginning during this period more nearly approximate the criteria 
for a 60 percent rating under 5055.  In particular, clinical 
evaluations in June 2007, April 2009, and January 2010, revealed 
instability of the right knee.  Moreover, the Veteran during his 
March 2010 Board hearing testified that he has had extreme pain 
and instability several times per week since his right TKA.  In 
light of this evidence, the Board finds that the Veteran's 
service-connected right knee symptomatology beginning May 1, 
2007, more nearly approximates severe painful motion and weakness 
of the right knee.  Therefore, a 60 percent evaluation is 
warranted under Diagnostic Code 5055.  

As 60 percent is the highest assignable rating for a service-
connected knee disability, an evaluation higher than 60 is not 
available.  

In conclusion, the Board finds that a 20 percent rating is 
assignable for the service-connected right knee disability prior 
to September 1, 2004, a 30 percent rating is warranted from 
September 1, 2004 to May 1, 2007, and a 60 percent rating is 
warranted beginning May 1, 2007.  "Staged ratings" are not 
otherwise warranted because the schedular criteria for a higher 
rating were not met at any time during the period under appellate 
review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. 
at 126-27.  

B. Kidney Stones

The Veteran is also seeking an initial rating higher than 10 
percent for the service-connected nephrolithiasis (kidney 
stones).  

Kidney stones (nephrolithiasis) are evaluated under the 
provisions of 4.115b, Diagnostic Code 7508.  The schedular 
criteria provide that the disability is to be rated as 
hydronephrosis, pursuant to Diagnostic Code 7509, except that a 
30 percent evaluation is assigned for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or invasive or non- invasive procedures more than two 
times a year.  

According to the schedular criteria of Diagnostic Code 7509, for 
hydronephrosis, a 10 percent evaluation is assigned for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation is assigned for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent evaluation is assigned for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria, the Board finds that the 
service-connected disability does not warrant an initial 
evaluation in excess of the currently assigned 10 percent.  More 
specifically, the evidence does not show either recurrent stone 
formation requiring one or more of the following: diet therapy; 
drug therapy; or invasive or non- invasive procedures more than 
two times a year or frequent attacks of colic, requiring catheter 
drainage.  

Rather, the pertinent evidence first shows two left-side renal 
stones without hydronephrosis seen on private X-ray in November 
2001.  The Veteran subsequently underwent lithotripsy.  In 
December 2001 he presented at a private emergency room for 
treatment of renal colic.  A computed tomography (CT) scan showed 
mild hydronephrosis.  The assessment was left renal colic three 
days status post extracorporeal shockwave lithotripsy.  

During a January 2002 VA examination, the Veteran reported being 
hospitalized in December 2001 for passing a stone, but he 
currently had no kidney problems associated with stones.  The VA 
examiner diagnosed nephrolithiasis.  

A private January 2004 kidney ultrasound biopsy (KUB) showed no 
hydronephrosis or renal stones.  

The next indication of kidney stones appears in private treatment 
notes from September 2004, which establish that the Veteran 
underwent cystoscopy with ureteroscopy, holmium laser lithotripsy 
stone extraction, stent insertion, due to large left mid third 
ureteral stone.  (The stent was removed on follow-up in September 
2004.)

Shortly thereafter, in December 2004, the Veteran underwent a VA 
examination.  The Veteran reported passing a stone approximately 
every three years with the last two episodes, in November 2001 
and September 2004, requiring extraction.  The Veteran denied any 
present lethargy, weakness, anorexia, weight loss or gain.  He 
had nighttime urination frequency every two to three hours, but 
he was not incontinent of urine, and he had no history of 
recurrent urinary tract infections (UTIs), or acute nephritis.  
The VA examiner explained that although the Veteran had prior two 
procedures requiring urinary bladder catheterization, there were 
no dilations, drainage procedures, dietary therapy, medication, 
or additional invasive or noninvasive procedures.  The Veteran's 
activities of daily living (ADLs) were not affected by the 
disability.  The VA examiner diagnosed nephrolithiasis.  

Subsequently, the Veteran underwent a private disability 
evaluation in March 2005, during which he reported having had no 
stones since July 2004.  According to the private examiner, the 
Veteran's last stone was removed in September 2004 with momentary 
stent insertion.  

A February 2005 private KUB showed no hydronephrosis or renal 
calculus, and a June 2005 KUB showed that there was no 
hydronephrosis.  

The Veteran underwent a VA examination in April 2006.  He 
reported to the VA examiner that he had had a KUB scout film 
approximately two months prior, which showed that his renal 
stones had not moved.  According to the VA examiner, recent 
testing showed normal renal function.  The Veteran had had no 
urinary tract instrumentation (procedures) since 2004, plus no 
ureteral dilations due to strictures, and he did not self-
catheterize.  He did not complain of flank pain or painful 
urination, and he had no frequency, hesitancy, or incontinence of 
any significance, and he was not bothered by nocturia.  The VA 
examiner's assessment was ureteral calculi, retained, with normal 
renal function.  

In April 2007, the Veteran presented at a private emergency room 
for treatment of hematuria and kidney stone.  On follow-up in May 
2007, there was no dilation.  It was noted that the Veteran had 
passed 2 stones, which resolved his pain.  A KUB showed no 
obvious stones.  

The Veteran then underwent a VA examination in June 2009.  The 
Veteran described having had several stones over the years, last 
in 2004.  He reported having had no chronic kidney pain between 
stones, and he had normal renal function.  The examiner noted 
that the Veteran had been placed on lisinopril recently for renal 
protection, which was related to his diabetes mellitus.  His 
kidneys functioned normally, though he had frequency related to 
his diabetes mellitus.  He did not require catheters.  He had 
occasional leakage without use of pads.  The VA examiner found 
that the Veteran's renal stones had no real bearing on his 
employment.  The assessment was recurrent nephrolithiasis.  

The most recent evidence consists of a January 2010 VA outpatient 
treatment note, which shows that the Veteran complained of having 
passed six stones in 2009 and some several weeks ago.  He was 
currently having occasional pain.  He then underwent a CT scan, 
which showed two non-obstructing renal calculi in the left, but 
no hydronephrosis.  

In summary, the Veteran is shown to have had recurring stones, 
and he underwent procedures in December 2001 and September 2004 
to have stones removed.  He has also had intermittent attacks of 
colic, which does not constitute frequent attacks as required to 
warrant a higher rating under Diagnostic Code 7508.  Moreover, 
although he had catheter drainage in September 2004, this was 
performed, as explained by the December 2004 VA examiner, in 
connection with stone extraction procedures.  Otherwise, the 
Veteran's colic attacks did not require catheter draining.  
Finally, the evidence does not show recurrent stone formation 
requiring diet therapy, drug therapy, or invasive or non- 
invasive procedures more than two times a year.  Accordingly, an 
initial evaluation higher than the presently assigned 10 percent 
is not assignable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508.  
"Staged ratings" are also not warranted because the schedular 
criteria for a higher rating were not met at any time during the 
period under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

C.  Extraschedular Consideration

The Board's findings above are based on a schedular evaluation.  
To afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, the 
Board is remanding the Veteran's claim for a TDIU.  Accordingly, 
the issue of whether referral is appropriate for consideration of 
an extraschedular rating must be deferred.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).


ORDER

A 20 percent evaluation, but not higher for the service-connected 
left knee disability is granted prior to February 6, 2006, 
(exclusive of the period from July 28, 2003, to August 31, 2003, 
during which time a temporary total evaluation was assigned 
pursuant to 38 C.F.R. § 4.30), 

An increased evaluation higher than 20 percent from February 6, 
2006, to February 1, 2010, is denied  (exclusive of the period 
from December 11, 2008, to January 31, 2010, during which time a 
temporary total evaluation was assigned pursuant to 38 C.F.R. § 
4.30) is denied.  

A 60 percent evaluation beginning February 1, 2010, (exclusive of 
the period from March 29, 2010, to May 1, 2011, during which time 
a temporary total evaluation was assigned pursuant to 38 C.F.R. § 
4.30), is granted, subject to the regulations governing the 
payment of VA monetary benefits.    

An initial 20 percent evaluation for the service-connected right 
knee disability prior to September 1, 2004, is granted, subject 
to the regulations governing the payment of VA monetary benefits 
(exclusive of the period from July 12, 2004, to August 31, 2004, 
during which time a temporary total evaluation was assigned 
pursuant to 38 C.F.R. § 4.30),

A 30 percent rating for the service-connected right knee 
disability from September 1, 2004, to May 1, 2007, is granted, 
subject to the regulations governing the payment of VA monetary 
benefits (exclusive of the periods from July 29, 2005 to 
September 30, 2005, and from March 27, 2006, to April 30, 2007, 
during which time a temporary total evaluation was assigned 
pursuant to 38 C.F.R. § 4.30), 

A 60 percent rating for the service-connected right knee 
disability beginning May 1, 2007, is granted, subject to the 
regulations governing the payment of VA monetary benefits.    

An initial evaluation in excess of 10 percent for the service-
connected nephrolithiasis is denied.


REMAND

Upon review, the Board finds that the claim of service connection 
for a right ankle disorder and the claim for a TDIU must be 
remanded.  

With regard to the claim of service connection for a right ankle 
disorder, remand is necessary to afford the Veteran a VA 
examination.  During his March 2010 Board hearing, the Veteran 
testified that he started having ankle problems after his knee 
surgeries.  Plus, he asserted, his doctors have told him that his 
symptoms are due to altered gait mechanics.  The VA treatment 
records show that he is currently diagnosed with degenerative 
joint disease of the right ankle and that he walks with a limp.  
In light of this evidence, a VA examination is warranted.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the claim for a TDIU, remand is necessary because 
resolution of the remanded service connection claim could impact 
VA's consideration of his TDIU claim.  As such, the claims are 
inextricably intertwined and must be considered together.  Thus a 
decision by the Board on the Veteran's TDIU claim would at this 
point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the claims are REMANDED for the following action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination to determine the nature and 
likely etiology of the claimed right ankle 
disorder.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Based on the examination results and record 
review, the examiner should provide a current 
diagnosis and specifically indicate whether 
it is at least as likely as not that the 
Veteran has a right ankle disorder that 
either was caused or has been aggravated 
(i.e., permanently worsened beyond the 
natural progression of the disorder) as a 
consequence of the service-connected right 
knee disability and/or left knee disability.  
In making this determination, the examiner is 
asked to address the Veteran's own credible 
assertions that he first started having right 
ankle symptoms only after his knee surgeries.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions, as indicated.  

4.  After completing the above requested 
development and any further development 
warranted by the record, the RO should 
schedule the Veteran for a VA examination to 
ascertain whether the service-connected 
disabilities alone preclude him from 
performing all forms of substantially gainful 
employment.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Based on the review of the case, the examiner 
should opine as to whether the service-
connected disabilities alone (i.e., without 
regard to the Veteran's nonservice-connected 
disabilities or the Veteran's age) are 
productive of an overall level of incapacity 
sufficient to prevent him from securing and 
following any form of substantially gainful 
employment consistent with his educational 
and occupational experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board requests 
that each examiner take into account all of 
the Veteran's service-connected disorders 
when rendering an opinion as to 
unemployability.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the post-service medical 
records and the Veteran's lay assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


